Exhibit 10.13(b)

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT (the “Agreement”) dated as of the 8th day of September, 2008 (the
“Effective Date”) is made by and between EQUITABLE RESOURCES, INC., a
Pennsylvania corporation with its principal place of business at Pittsburgh,
Pennsylvania (the “Company”), and Lewis B. Gardner, an individual (the
“Employee”);

 

WITNESSETH:

 

WHEREAS, the Company and the Employee are parties to a Change of Control
Agreement dated as of November 11, 2003, which provides for the payment of
certain benefits to the Employee if the Employee’s employment terminates in
certain circumstances following a change of control of the Company (the
“Existing Agreement”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) continues to
believe that it is in the best interest of the Company and its shareholders to
assure that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company; that it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control; and that it is appropriate
to provide the Employee with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Employee will be satisfied and which are competitive with those of other
corporations in the industry in which the Company’s principal business activity
is conducted; and

 

WHEREAS, in consideration of the compensation and benefits payable to the
Employee under this Agreement, the Company desires to restrict the Employee from
competing with the Company and from soliciting customers and employees of the
Company for one (1) year following the termination of the Employee’s employment
following a Change of Control.  Employer also desires to require that Employee
maintain the confidentiality of certain information for two years following any
such termination, and the Employee is willing to agree to such restrictions in
consideration of the compensation and benefits payable under this Agreement; and

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire to terminate the Existing Agreement and to enter into this
Agreement which, among other things, reflects the parties’ best efforts to
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) to the benefit of the Employee;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1

--------------------------------------------------------------------------------


 


1.                                      TERM.  THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE HEREOF AND, SUBJECT TO SECTIONS 3(F), 5 AND 8,
SHALL TERMINATE ON THE EARLIER OF (I) THE DATE OF THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON PRIOR TO A CHANGE OF CONTROL;
(II) THE DATE OF EMPLOYEE’S TRANSITION TO EMPLOYMENT WITH THE COMPANY ON A
PART-TIME BASIS, INCLUDING WITHOUT LIMITATION ASSUMPTION OF “EXECUTIVE
ALTERNATIVE WORK ARRANGEMENT” STATUS; OR (III) UNLESS FURTHER EXTENDED AS
HEREINAFTER SET FORTH, THE DATE WHICH IS TWENTY-FOUR (24) MONTHS AFTER THE
EFFECTIVE DATE; PROVIDED, THAT, COMMENCING ON THE LAST DAY OF THE FIRST FULL
CALENDAR MONTH AFTER THE EFFECTIVE DATE AND ON THE LAST DAY OF EACH SUCCEEDING
CALENDAR MONTH, THE TERM OF THIS AGREEMENT SHALL BE AUTOMATICALLY EXTENDED
WITHOUT FURTHER ACTION BY EITHER PARTY (BUT NOT BEYOND THE DATE OF THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT OR TRANSITION TO PART-TIME EMPLOYMENT PRIOR
TO A CHANGE OF CONTROL) FOR ONE (1) ADDITIONAL MONTH UNLESS ONE PARTY PROVIDES
WRITTEN NOTICE TO THE OTHER PARTY THAT SUCH PARTY DOES NOT WISH TO EXTEND THE
TERM OF THIS AGREEMENT.  IN THE EVENT THAT SUCH NOTICE SHALL HAVE BEEN
DELIVERED, THE TERM OF THIS AGREEMENT SHALL NO LONGER BE SUBJECT TO AUTOMATIC
EXTENSION AND THE TERM HEREOF SHALL EXPIRE ON THE DATE WHICH IS TWENTY-FOUR (24)
CALENDAR MONTHS AFTER THE LAST DAY OF THE MONTH IN WHICH SUCH WRITTEN NOTICE IS
RECEIVED.


 


2.                                      CHANGE OF CONTROL.  EXCEPT AS PROVIDED
IN SECTION 12, CHANGE OF CONTROL SHALL MEAN ANY OF THE FOLLOWING EVENTS (EACH OF
SUCH EVENTS BEING HEREIN REFERRED TO AS A “CHANGE OF CONTROL”):


 


(A)                                 THE SALE OR OTHER DISPOSITION BY THE COMPANY
OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO A SINGLE PURCHASER OR TO A GROUP OF
PURCHASERS, OTHER THAN TO A CORPORATION WITH RESPECT TO WHICH, FOLLOWING SUCH
SALE OR DISPOSITION, MORE THAN EIGHTY PERCENT (80%) OF, RESPECTIVELY, THE THEN
OUTSTANDING SHARES OF COMPANY COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
THE BOARD OF DIRECTORS IS THEN OWNED BENEFICIALLY, DIRECTLY OR INDIRECTLY, BY
ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY OF THE OUTSTANDING COMPANY COMMON STOCK AND THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
SALE OR DISPOSITION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF
THE OUTSTANDING COMPANY COMMON STOCK AND VOTING POWER IMMEDIATELY PRIOR TO SUCH
SALE OR DISPOSITION;


 


(B)                                THE ACQUISITION IN ONE OR MORE TRANSACTIONS
BY ANY PERSON OR GROUP, DIRECTLY OR INDIRECTLY, OF BENEFICIAL OWNERSHIP OF
TWENTY PERCENT (20%) OR MORE OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK
OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF THE BOARD OF DIRECTORS;
PROVIDED, HOWEVER, THAT THE FOLLOWING SHALL NOT CONSTITUTE A CHANGE OF CONTROL: 
(I) ANY ACQUISITION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES AND (II) AN ACQUISITION BY


 

2

--------------------------------------------------------------------------------



 


ANY PERSON OR GROUP OF PERSONS OF NOT MORE THAN FORTY PERCENT (40%) OF THE
OUTSTANDING SHARES OF COMPANY COMMON STOCK OR THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY IF SUCH ACQUISITION RESULTED
FROM THE ISSUANCE OF CAPITAL STOCK BY THE COMPANY AND THE ISSUANCE AND THE
ACQUIRING PERSON OR GROUP WAS APPROVED IN ADVANCE OF SUCH ISSUANCE BY AT LEAST
TWO-THIRDS OF THE CONTINUING DIRECTORS THEN IN OFFICE;


 


(C)                                 THE COMPANY’S TERMINATION OF ITS BUSINESS
AND LIQUIDATION OF ITS ASSETS;


 


(D)                                THERE IS CONSUMMATED A MERGER, CONSOLIDATION,
REORGANIZATION, SHARE EXCHANGE, OR SIMILAR TRANSACTION INVOLVING THE COMPANY
(INCLUDING A TRIANGULAR MERGER), IN ANY CASE, UNLESS IMMEDIATELY FOLLOWING SUCH
TRANSACTION:  (I) ALL OR SUBSTANTIALLY ALL OF THE PERSONS WHO WERE THE
BENEFICIAL OWNERS OF THE OUTSTANDING COMMON STOCK AND OUTSTANDING VOTING
SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, MORE THAN 60% OF THE OUTSTANDING SHARES OF COMMON STOCK
AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE CORPORATION RESULTING FROM
SUCH TRANSACTION (INCLUDING A CORPORATION OR OTHER PERSON WHICH AS A RESULT OF
SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS THROUGH ONE OR MORE SUBSIDIARIES (A “PARENT COMPANY”)) IN SUBSTANTIALLY
THE SAME PROPORTION AS THEIR OWNERSHIP OF THE COMMON STOCK AND OTHER VOTING
SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
TRANSACTION, (II) NO PERSON (OTHER THAN (A) THE COMPANY, ANY EMPLOYEE BENEFIT
PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR, IF REFERENCE WAS MADE TO EQUITY
OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING WHETHER CLAUSE
(I) ABOVE IS SATISFIED IN CONNECTION WITH THE TRANSACTION, SUCH PARENT COMPANY,
OR (B) ANY PERSON OR GROUP THAT SATISFIED THE REQUIREMENTS OF SUBSECTION
(B)(II), ABOVE) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF THE
OUTSTANDING SHARES OF COMMON STOCK OR THE COMBINED VOTING POWER OF THE VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH TRANSACTION AND (III) INDIVIDUALS WHO WERE
MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTION CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS RESULTING FROM SUCH TRANSACTION (OR, IF REFERENCE WAS
MADE TO EQUITY OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING
WHETHER CLAUSE, (I) ABOVE IS SATISFIED IN CONNECTION WITH THE TRANSACTION, SUCH
PARENT COMPANY); OR


 


(E)                                 THE FOLLOWING INDIVIDUALS (SOMETIMES
REFERRED TO HEREIN AS “CONTINUING DIRECTORS”) CEASE FOR ANY REASONS TO
CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING:  INDIVIDUALS WHO,
ON THE DATE HEREOF, CONSTITUTE THE ENTIRE BOARD OF DIRECTORS AND ANY NEW
DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN
CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING BUT NOT
LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE
COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR ELECTION
BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS
(2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE

 

3

--------------------------------------------------------------------------------



 


DIRECTORS ON THE DATE HEREOF OR WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED.


 


3.                                       SALARY AND BENEFITS CONTINUATION.


 


(A)                                  “SALARY AND BENEFITS CONTINUATION” SHALL BE
DEFINED TO MEAN THE FOLLOWING:


 


(I)                                    PAYMENT OF AN AMOUNT OF CASH EQUAL TO TWO
(2) TIMES THE EMPLOYEE’S BASE SALARY AT THE RATE OF BASE SALARY PER ANNUM IN
EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT, WHICHEVER IS HIGHER;


 


(II)                                 PAYMENT OF AN AMOUNT OF CASH EQUAL TO TWO
(2) TIMES THE GREATER OF (A) THE HIGHEST ANNUAL INCENTIVE (BONUS) PAYMENT EARNED
BY THE EMPLOYEE UNDER THE COMPANY’S APPLICABLE SHORT-TERM INCENTIVE PLAN (OR ANY
SUCCESSOR PLAN) FOR ANY YEAR IN THE FIVE (5) YEARS PRIOR TO THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT OR (B) THE TARGET INCENTIVE (BONUS) AWARD UNDER THE
COMPANY’S APPLICABLE SHORT-TERM INCENTIVE PLAN (OR ANY SUCCESSOR PLAN) FOR THE
YEAR IN WHICH THE CHANGE OF CONTROL OR TERMINATION OF EMPLOYEE’S EMPLOYMENT
OCCURS, WHICHEVER IS HIGHER;


 


(III)                              PROVISION TO EMPLOYEE AND HIS/HER ELIGIBLE
DEPENDENTS OF MEDICAL, LONG-TERM DISABILITY, DENTAL AND LIFE INSURANCE COVERAGE
(TO THE EXTENT SUCH COVERAGE WAS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL) FOR TWENTY-FOUR (24) MONTHS (AT THE END OF WHICH PERIOD THE COMPANY
SHALL MAKE SUCH BENEFITS AVAILABLE TO THE EMPLOYEE AND HIS/HER ELIGIBLE
DEPENDENTS IN ACCORDANCE WITH THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1985 (“COBRA”), WHETHER OR NOT THE COMPANY IS THEN REQUIRED TO COMPLY WITH
COBRA); AND IF THE EMPLOYEE WOULD HAVE BECOME ENTITLED TO BENEFITS UNDER THE
COMPANY’S POST-RETIREMENT HEALTH CARE OR LIFE INSURANCE PLANS (AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE DATE OF THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT, WHICHEVER IS MOST FAVORABLE TO THE EMPLOYEE) HAD THE
EMPLOYEE’S EMPLOYMENT TERMINATED AT ANY TIME DURING THE PERIOD OF TWENTY-FOUR
(24) MONTHS AFTER SUCH DATE OF TERMINATION, THE COMPANY SHALL PROVIDE SUCH
POST-RETIREMENT HEALTH CARE OR LIFE INSURANCE BENEFITS TO THE EMPLOYEE (SUBJECT
TO ANY EMPLOYEE CONTRIBUTIONS REQUIRED UNDER THE TERMS OF SUCH PLANS AT THE
LEVEL IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE DATE OF
TERMINATION, WHICHEVER IS MORE FAVORABLE TO THE EMPLOYEE) COMMENCING ON THE
LATER OF (I) THE DATE THAT SUCH COVERAGE WOULD HAVE FIRST BECOME AVAILABLE OR
(II) THE DATE THAT BENEFITS DESCRIBED IN THIS SUBSECTION (III) TERMINATE;


 


(IV)                             CONTRIBUTION BY THE COMPANY TO EMPLOYEE’S
ACCOUNT UNDER THE COMPANY’S DEFINED CONTRIBUTION RETIREMENT PLAN (CURRENTLY, THE
EQUITABLE RESOURCES, INC. EMPLOYEE SAVINGS PLAN) OF AN AMOUNT OF CASH EQUAL TO
THE AMOUNT THAT THE COMPANY WOULD HAVE CONTRIBUTED TO SUCH PLAN (INCLUDING

 

4

--------------------------------------------------------------------------------



 


BOTH RETIREMENT CONTRIBUTIONS AND COMPANY MATCHING CONTRIBUTIONS IN RESPECT OF
EMPLOYEE CONTRIBUTIONS TO THE PLAN) HAD THE EMPLOYEE CONTINUED TO BE EMPLOYED BY
THE COMPANY FOR AN ADDITIONAL TWENTY-FOUR (24) MONTHS AT A BASE SALARY EQUAL TO
THE EMPLOYEE’S BASE SALARY IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHICHEVER IS HIGHER (AND ASSUMING FOR THIS
PURPOSE THAT THE EMPLOYEE CONTINUED TO MAKE THE MAXIMUM PERMISSIBLE
CONTRIBUTIONS TO SUCH PLAN DURING SUCH PERIOD), SUCH CONTRIBUTION BEING DEEMED
TO BE MADE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT;
PROVIDED, THAT TO THE EXTENT THAT THE AMOUNT OF SUCH CONTRIBUTION EXCEEDS THE
AMOUNT THEN ALLOWED TO BE CONTRIBUTED TO THE PLAN UNDER THE APPLICABLE
RULES RELATING TO TAX-QUALIFIED RETIREMENT PLANS, THEN THE EXCESS SHALL BE PAID
TO THE EMPLOYEE IN CASH IN RESPECT OF BOTH RETIREMENT AND MATCHING CONTRIBUTIONS
UNDER THE COMPANY’S EMPLOYEE SAVINGS PLAN (OR ANY SUCCESSOR PLAN) BECAUSE OF
APPLICABLE RULES RELATING TO TAX-QUALIFIED RETIREMENT PLANS; AND


 


(V)                                REIMBURSEMENT TO EMPLOYEE OF REASONABLE COSTS
INCURRED BY EMPLOYEE FOR OUTPLACEMENT SERVICES FOR THE TWO (2) YEAR PERIOD
FOLLOWING TERMINATION OF EMPLOYEE’S EMPLOYMENT, IN AN AMOUNT NOT TO EXCEED
$10,000 PER YEAR.


 


(B)                                ALL AMOUNTS PAYABLE BY THE COMPANY TO THE
EMPLOYEE PURSUANT TO SECTIONS 3(A)(I), (II), AND (IV)  SHALL BE MADE IN A LUMP
SUM ON THE FIRST DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE EMPLOYEE’S
TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “TERMINATION” WHEN USED
IN THE CONTEXT OF A CONDITION TO, OR TIMING OF, PAYMENT HEREUNDER SHALL BE
INTERPRETED TO MEAN A “SEPARATION FROM SERVICE” AS THAT TERM IS USED IN
SECTION 409A OF THE CODE.  ALL REIMBURSEMENTS FOR COSTS INCURRED FOR
OUTPLACEMENT SERVICES PAYABLE BY THE COMPANY TO THE EMPLOYEE PURSUANT TO
SECTION 3(V) SHALL BE PAID OR PROVIDED IN ACCORDANCE WITH THE COMPANY’S STANDARD
PAYROLL AND REIMBURSEMENT PROCEDURES, AS IN EFFECT IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL, PROVIDED THAT SUCH EXPENSES MUST BE INCURRED BEFORE THE END
OF THE SECOND TAXABLE YEAR OF THE EMPLOYEE FOLLOWING THE TAXABLE YEAR OF THE
EMPLOYEE IN WHICH THE TERMINATION OCCURS AND MUST BE REIMBURSED BEFORE THE END
OF THE THIRD TAXABLE YEAR OF THE EMPLOYEE FOLLOWING THE TAXABLE YEAR OF THE
EMPLOYEE IN WHICH THE TERMINATION OCCURS.


 


(C)                                 TO THE EXTENT THAT MEDICAL, LONG-TERM
DISABILITY, DENTAL AND LIFE INSURANCE BENEFITS CANNOT BE PROVIDED ON A
NON-TAXABLE BASIS TO THE EMPLOYEE UNDER APPROPRIATE COMPANY GROUP INSURANCE
POLICIES PURSUANT TO SECTION 3(A)(III), AN AMOUNT EQUAL TO THE PREMIUM NECESSARY
FOR THE EMPLOYEE TO PURCHASE DIRECTLY THE SAME LEVEL OF COVERAGE IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL SHALL BE ADDED TO THE COMPANY’S
PAYMENTS TO EMPLOYEE PURSUANT TO SECTION 3(A).  ANY SUCH PAYMENT SHALL BE MADE
IN A LUMP SUM, PAYABLE ON THE FIRST DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF
EMPLOYEE’S TERMINATION.  IF EMPLOYEE IS REQUIRED TO PAY INCOME OR OTHER TAXES ON
ANY MEDICAL, LONG-TERM DISABILITY, DENTAL OR LIFE INSURANCE BENEFITS PROVIDED OR
PAID TO THE EMPLOYEE PURSUANT TO SECTION 3(A)(III) 

 

5

--------------------------------------------------------------------------------



 


OR THIS SECTION 3(C), THEN THE COMPANY SHALL PAY TO THE EMPLOYEE AN AMOUNT OF
CASH SUFFICIENT TO “GROSS-UP” SUCH BENEFITS OR PAYMENTS AT THE TIME SPECIFIED IN
SECTION 10 HEREOF SO THAT EMPLOYEE’S “NET” BENEFITS RECEIVED UNDER
SECTION 3(A)(III) AND THIS SECTION 3(C) ARE NOT DIMINISHED BY ANY SUCH TAXES
THAT ARE IMPOSED WITH RESPECT TO THE SAME OR THE COMPANY’S GROSS-UP HEREUNDER
WITH RESPECT TO SUCH TAXES.


 


(D)                                IF THERE IS A CHANGE OF CONTROL AS DEFINED
ABOVE, THE COMPANY WILL PROVIDE SALARY AND BENEFITS CONTINUATION IF AT ANY TIME
DURING THE FIRST TWENTY-FOUR (24) MONTHS FOLLOWING THE CHANGE OF CONTROL, EITHER
(I) THE COMPANY TERMINATES THE EMPLOYEE’S EMPLOYMENT OTHER THAN FOR CAUSE AS
DEFINED IN SECTION 4 BELOW OR (II) THE EMPLOYEE TERMINATES HIS/HER EMPLOYMENT
FOR “GOOD REASON” AS DEFINED BELOW.


 


(E)                                 FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” IS DEFINED AS:


 


(I)                                   REMOVAL OF THE EMPLOYEE FROM THE POSITION
HE/SHE HELD IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (BY REASON OTHER THAN
DEATH, DISABILITY OR CAUSE);


 


(II)                                THE ASSIGNMENT TO THE EMPLOYEE OF ANY DUTIES
INCONSISTENT WITH THOSE PERFORMED BY THE EMPLOYEE IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL OR A SUBSTANTIAL ALTERATION IN THE NATURE OR STATUS OF THE
EMPLOYEE’S RESPONSIBILITIES WHICH RENDERS THE EMPLOYEE’S POSITION TO BE OF LESS
DIGNITY, RESPONSIBILITY OR SCOPE;


 


(III)                             A REDUCTION BY THE COMPANY IN THE OVERALL
LEVEL OF COMPENSATION OF THE EMPLOYEE FOR ANY YEAR FROM THE LEVEL IN EFFECT FOR
THE EMPLOYEE IN THE PRIOR YEAR.  FOR PURPOSES OF THIS SUBSECTION (III), THE
FOLLOWING SHALL NOT CONSTITUTE A REDUCTION IN THE OVERALL LEVEL OF COMPENSATION
OF THE EMPLOYEE:  (A) ACROSS-THE-BOARD REDUCTIONS IN BASE SALARY SIMILARLY
AFFECTING ALL EXECUTIVES OF THE COMPANY AND ALL EXECUTIVES OF ANY PERSON IN
CONTROL OF THE COMPANY, PROVIDED, HOWEVER, THAT THE EMPLOYEE’S ANNUAL BASE
SALARY RATE SHALL NOT BE REDUCED BY AN AMOUNT EQUAL TO TEN PERCENT OR MORE OF
THE EMPLOYEE’S ANNUAL BASE SALARY RATE IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE
OF CONTROL; (B) CHANGES IN THE MIX OF BASE SALARY PAYABLE TO AND THE SHORT-TERM
INCENTIVE OPPORTUNITY AVAILABLE TO THE EMPLOYEE; PROVIDED, THAT IN NO EVENT
SHALL THE EMPLOYEE’S BASE SALARY FOR ANY YEAR BE REDUCED BELOW 90% OF THE ANNUAL
BASE SALARY PAID TO SUCH EMPLOYEE IN THE PRIOR YEAR; (C) A REDUCTION IN THE
COMPENSATION OF THE EMPLOYEE RESULTING FROM THE FAILURE TO ACHIEVE CORPORATE,
BUSINESS UNIT AND/OR INDIVIDUAL PERFORMANCE GOALS ESTABLISHED FOR PURPOSES OF
INCENTIVE COMPENSATION FOR ANY YEAR OR OTHER PERIOD; PROVIDED, THAT THE
AGGREGATE SHORT-TERM INCENTIVE OPPORTUNITY, WHEN COMBINED WITH THE EMPLOYEE’S
ANNUAL BASE SALARY, PROVIDES, IN THE AGGREGATE, AN OPPORTUNITY FOR THE EMPLOYEE
TO REALIZE AT LEAST THE SAME OVERALL LEVEL OF BASE SALARY AND SHORT TERM
INCENTIVE COMPENSATION AS WAS PAID IN THE IMMEDIATELY PRIOR YEAR OR PERIOD AT
TARGET PERFORMANCE LEVELS; AND PROVIDED, FURTHER, THAT SUCH TARGET PERFORMANCE

 

6

--------------------------------------------------------------------------------



 


LEVELS ARE REASONABLE AT ALL TIMES DURING THE MEASUREMENT PERIOD, TAKING INTO
ACCOUNT THE FACT THAT ONE OF THE PURPOSES OF SUCH COMPENSATION IS TO INCENTIVIZE
THE EMPLOYEE; (D) REDUCTIONS IN COMPENSATION RESULTING FROM CHANGES TO ANY
COMPANY BENEFIT PLAN; PROVIDED, THAT SUCH CHANGES ARE GENERALLY APPLICABLE TO
ALL PARTICIPANTS IN SUCH COMPANY BENEFIT PLAN; AND (E) ANY COMBINATION OF THE
FOREGOING;


 


(IV)                            THE FAILURE TO GRANT THE EMPLOYEE AN ANNUAL
SALARY INCREASE REASONABLY NECESSARY TO MAINTAIN SUCH SALARY AS REASONABLY
COMPARABLE TO SALARIES OF SENIOR EXECUTIVES HOLDING POSITIONS EQUIVALENT TO THE
EMPLOYEE’S IN THE INDUSTRY IN WHICH THE COMPANY’S THEN PRINCIPAL BUSINESS
ACTIVITY IS CONDUCTED;


 


(V)                               THE COMPANY REQUIRING THE EMPLOYEE TO BE BASED
ANYWHERE OTHER THAN THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES IN THE CITY IN
WHICH THE EMPLOYEE IS PRINCIPALLY LOCATED IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT
SUBSTANTIALLY CONSISTENT WITH THE EMPLOYEE’S BUSINESS TRAVEL OBLIGATIONS PRIOR
TO THE CHANGE OF CONTROL;


 


(VI)                            ANY MATERIAL REDUCTION BY THE COMPANY OF THE
BENEFITS ENJOYED BY THE EMPLOYEE UNDER ANY OF THE COMPANY’S PENSION, RETIREMENT,
PROFIT SHARING, SAVINGS, LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT,
DISABILITY OR OTHER EMPLOYEE BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS, THE TAKING
OF ANY ACTION BY THE COMPANY WHICH WOULD DIRECTLY OR INDIRECTLY MATERIALLY
REDUCE ANY OF SUCH BENEFITS OR DEPRIVE THE EMPLOYEE OF ANY MATERIAL FRINGE
BENEFITS, OR THE FAILURE BY THE COMPANY TO PROVIDE THE EMPLOYEE WITH THE NUMBER
OF PAID VACATION DAYS TO WHICH HE/SHE IS ENTITLED ON THE BASIS OF YEARS OF
SERVICE WITH THE COMPANY IN ACCORDANCE WITH THE COMPANY’S NORMAL VACATION
POLICY, PROVIDED THAT THIS SUBPARAGRAPH (VI) SHALL NOT APPLY TO ANY PROPORTIONAL
ACROSS-THE-BOARD REDUCTION OR ACTION SIMILARLY AFFECTING ALL EXECUTIVES OF THE
COMPANY AND ALL EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY; OR


 


(VII)                         THE FAILURE OF THE COMPANY TO OBTAIN A
SATISFACTORY AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT, AS CONTEMPLATED IN SECTION 15 HEREOF, OR ANY OTHER MATERIAL BREACH BY
THE COMPANY OF ITS OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


(F)                                   THE EMPLOYEE’S RIGHT TO SALARY AND
BENEFITS CONTINUATION SHALL ACCRUE UPON THE OCCURRENCE OF EITHER OF THE EVENTS
SPECIFIED IN (I) OR (II) OF SECTION 3(D) AND SHALL CONTINUE AS PROVIDED,
NOTWITHSTANDING THE SUBSEQUENT TERMINATION OR EXPIRATION OF THIS AGREEMENT
PURSUANT TO SECTION 1 HEREOF.  THE EMPLOYEE’S SUBSEQUENT EMPLOYMENT, DEATH OR
DISABILITY FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IN CONNECTION WITH
A CHANGE OF CONTROL SHALL NOT AFFECT THE COMPANY’S OBLIGATION TO CONTINUE MAKING
SALARY AND BENEFITS CONTINUATION PAYMENTS.  THE EMPLOYEE SHALL NOT BE REQUIRED
TO MITIGATE THE AMOUNT OF ANY

 

7

--------------------------------------------------------------------------------



 


PAYMENT PROVIDED FOR IN THIS SECTION 3 BY SEEKING EMPLOYMENT OR OTHERWISE.  THE
RIGHTS TO SALARY AND BENEFITS CONTINUATION SHALL BE IN ADDITION TO WHATEVER
OTHER BENEFITS THE EMPLOYEE MAY BE ENTITLED TO UNDER ANY OTHER AGREEMENT OR
COMPENSATION PLAN, PROGRAM OR ARRANGEMENT OF THE COMPANY; PROVIDED, THAT THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY SEPARATE OR ADDITIONAL SEVERANCE PAYMENTS
PURSUANT TO THE COMPANY’S SEVERANCE PLAN AS THEN IN EFFECT AND GENERALLY
APPLICABLE TO SIMILARLY SITUATED EMPLOYEES.  THE COMPANY SHALL BE AUTHORIZED TO
WITHHOLD FROM ANY PAYMENT TO THE EMPLOYEE, HIS/HER ESTATE OR HIS/HER
BENEFICIARIES HEREUNDER ALL SUCH AMOUNTS, IF ANY, THAT THE COMPANY MAY
REASONABLY DETERMINE IT IS REQUIRED TO WITHHOLD PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.


 


4.                                       TERMINATION OF EMPLOYEE FOR CAUSE.


 


(A)                                 UPON OR FOLLOWING A CHANGE OF CONTROL, THE
COMPANY MAY AT ANY TIME TERMINATE THE EMPLOYEE’S EMPLOYMENT FOR CAUSE. 
TERMINATION OF EMPLOYMENT BY THE COMPANY FOR “CAUSE” SHALL MEAN TERMINATION
UPON:  (I) THE WILLFUL AND CONTINUED FAILURE BY THE EMPLOYEE TO SUBSTANTIALLY
PERFORM HIS/HER DUTIES WITH THE COMPANY (OTHER THAN (A) ANY SUCH FAILURE
RESULTING FROM EMPLOYEE’S DISABILITY OR (B) ANY SUCH ACTUAL OR ANTICIPATED
FAILURE RESULTING FROM EMPLOYEE’S TERMINATION OF HIS/HER EMPLOYMENT FOR GOOD
REASON), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE
EMPLOYEE BY THE BOARD OF DIRECTORS WHICH SPECIFICALLY IDENTIFIES THE MANNER IN
WHICH THE BOARD OF DIRECTORS BELIEVES THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY
PERFORMED HIS/HER DUTIES, AND WHICH FAILURE HAS NOT BEEN CURED WITHIN THIRTY
DAYS (30) AFTER SUCH WRITTEN DEMAND; OR (II) THE WILLFUL AND CONTINUED ENGAGING
BY THE EMPLOYEE IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE
COMPANY, MONETARILY OR OTHERWISE, OR (III) THE BREACH BY THE EMPLOYEE OF ANY OF
THE COVENANTS SET FORTH IN SECTION 8 HEREOF.


 


(B)                                FOR PURPOSES OF THIS SECTION 4, NO ACT, OR
FAILURE TO ACT, ON THE EMPLOYEE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE IN BAD FAITH AND WITHOUT REASONABLE
BELIEF THAT SUCH ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE COMPANY. 
NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO HIM/HER
A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN
THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD OF DIRECTORS AT A MEETING
OF THE BOARD OF DIRECTORS CALLED AND HELD FOR THAT PURPOSE (AFTER REASONABLE
NOTICE TO THE EMPLOYEE AND AN OPPORTUNITY FOR THE EMPLOYEE, TOGETHER WITH
HIS/HER COUNSEL, TO BE HEARD BEFORE THE BOARD OF DIRECTORS) FINDING THAT IN THE
GOOD FAITH OPINION OF THE BOARD OF DIRECTORS THE EMPLOYEE IS GUILTY OF THE
CONDUCT SET FORTH ABOVE IN CLAUSES (A)(I), (II) OR (III) OF THIS SECTION 4 AND
SPECIFYING THE PARTICULARS THEREOF IN DETAIL.


 


5.                                      PRIOR TERMINATION.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH A CHANGE OF CONTROL OCCURS
EITHER (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY THE EMPLOYEE FOR GOOD
REASON, AND IT IS REASONABLY DEMONSTRATED BY EMPLOYEE THAT SUCH

 

8

--------------------------------------------------------------------------------



 


TERMINATION OF EMPLOYMENT (A) WAS AT THE REQUEST OF A THIRD PARTY WHO HAS TAKEN
STEPS REASONABLY CALCULATED TO EFFECT THE CHANGE OF CONTROL, OR (B) OTHERWISE
AROSE IN CONNECTION WITH OR ANTICIPATION OF THE CHANGE OF CONTROL, AND (III) A
CHANGE OF CONTROL THAT CONSTITUTES A CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL OF
THE CORPORATION OR A CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE
ASSETS OF THE COMPANY UNDER SECTION 409A OF THE CODE OCCURS WITHIN TWENTY-FOUR
(24) MONTHS FOLLOWING THE EMPLOYEE’S TERMINATION, THEN FOR ALL PURPOSES OF THIS
AGREEMENT THE TERMINATION SHALL BE DEEMED TO HAVE OCCURRED UPON A CHANGE OF
CONTROL AND THE EMPLOYEE WILL BE ENTITLED TO SALARY AND BENEFITS CONTINUATION AS
PROVIDED FOR IN SECTION 3 HEREOF UPON THE DATE ON WHICH THE CHANGE OF CONTROL
SET FORTH IN CLAUSE (III) OF THIS SECTION 5 OCCURS OR, IF LATER, THE DATE
SPECIFIED IN SECTION 3 HEREOF.


 


6.                                      EMPLOYMENT AT WILL. SUBJECT TO THE
PROVISIONS OF ANY OTHER AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY, THE
EMPLOYEE SHALL REMAIN AN EMPLOYEE AT WILL AND NOTHING HEREIN SHALL CONFER UPON
THE EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT AND SHALL NOT AFFECT THE RIGHT OF
THE COMPANY TO TERMINATE THE EMPLOYEE FOR ANY REASON NOT PROHIBITED BY LAW;
PROVIDED, HOWEVER, THAT ANY SUCH REMOVAL SHALL BE WITHOUT PREJUDICE TO ANY
RIGHTS THE EMPLOYEE MAY HAVE TO SALARY AND BENEFITS CONTINUATION HEREUNDER.


 


7.                                       CONSTRUCTION OF AGREEMENT.


 


(A)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS.


 


(B)                                SEVERABILITY.  IN THE EVENT THAT ANY ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


(C)                                 HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE
SEVERAL PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT.


 


8.                                       COVENANT AS TO CONFIDENTIAL
INFORMATION, NON-COMPETITION AND NON-SOLICITATION.


 


(A)                                 CONFIDENTIALITY OF INFORMATION AND
NONDISCLOSURE.  THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HIS/HER EMPLOYMENT BY
THE COMPANY NECESSARILY INVOLVES HIS/HER KNOWLEDGE OF AND ACCESS TO CONFIDENTIAL
AND PROPRIETARY INFORMATION PERTAINING TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES.  ACCORDINGLY, THE EMPLOYEE AGREES THAT AT ALL TIMES DURING THE
TERM OF THIS AGREEMENT AND FOR AS LONG AS THE INFORMATION REMAINS CONFIDENTIAL
AFTER THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT, HE/SHE WILL NOT, DIRECTLY OR
INDIRECTLY, WITHOUT THE EXPRESS WRITTEN AUTHORITY OF THE COMPANY, UNLESS
DIRECTED BY APPLICABLE LEGAL AUTHORITY HAVING JURISDICTION OVER THE EMPLOYEE,
DISCLOSE TO OR USE, OR KNOWINGLY PERMIT TO BE SO DISCLOSED OR USED, FOR THE
BENEFIT OF HIMSELF/HERSELF, ANY PERSON, CORPORATION OR OTHER ENTITY OTHER THAN
THE COMPANY AND ITS SUBSIDIARIES, (I) ANY INFORMATION

 

9

--------------------------------------------------------------------------------



 


CONCERNING ANY FINANCIAL MATTERS,  CUSTOMER  RELATIONSHIPS, COMPETITIVE STATUS,
SUPPLIER MATTERS, INTERNAL ORGANIZATIONAL MATTERS, CURRENT OR FUTURE PLANS, OR
OTHER BUSINESS AFFAIRS OF OR RELATING TO THE COMPANY AND ITS SUBSIDIARIES,
(II) ANY MANAGEMENT, OPERATIONAL, TRADE, TECHNICAL OR OTHER SECRETS OR ANY OTHER
PROPRIETARY INFORMATION OR OTHER DATA OF THE COMPANY OR ITS SUBSIDIARIES, OR
(III) ANY OTHER INFORMATION RELATED TO THE COMPANY OR ITS SUBSIDIARIES WHICH HAS
NOT BEEN PUBLISHED AND IS NOT GENERALLY KNOWN OUTSIDE OF THE COMPANY.  THE
EMPLOYEE ACKNOWLEDGES THAT ALL OF THE FOREGOING, CONSTITUTES CONFIDENTIAL AND
PROPRIETARY INFORMATION, WHICH IS THE EXCLUSIVE PROPERTY OF THE COMPANY.


 


(B)                                NON-COMPETITION AND NON-SOLICITATION.  WHILE
THE EMPLOYEE IS EMPLOYED BY THE COMPANY AND FOR A PERIOD OF TWELVE (12) MONTHS
AFTER THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY FOR ANY
REASON  EMPLOYEE WILL NOT, DIRECTLY OR INDIRECTLY, EXPRESSLY OR TACITLY, FOR
HIMSELF OR ON BEHALF OF ANY ENTITY CONDUCTING BUSINESS ANYWHERE IN THE
RESTRICTED TERRITORY (AS DEFINED BELOW): (I) ACT AS AN OFFICER, MANAGER,
ADVISOR, EXECUTIVE, SHAREHOLDER, OR CONSULTANT TO ANY BUSINESS IN WHICH HIS
DUTIES AT OR FOR SUCH BUSINESS INCLUDE OVERSIGHT OF OR ACTUAL INVOLVEMENT IN
PROVIDING SERVICES WHICH ARE COMPETITIVE WITH THE SERVICES OR PRODUCTS BEING
PROVIDED OR WHICH ARE BEING PRODUCED OR DEVELOPED BY THE COMPANY, OR WERE UNDER
INVESTIGATION BY THE COMPANY WITHIN THE LAST TWO (2) YEARS PRIOR TO THE END OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, (II) RECRUIT INVESTORS ON BEHALF OF AN
ENTITY WHICH ENGAGES IN ACTIVITIES WHICH ARE COMPETITIVE WITH THE SERVICES OR
PRODUCTS BEING PROVIDED OR WHICH ARE BEING PRODUCED OR DEVELOPED BY THE COMPANY,
OR WERE UNDER INVESTIGATION BY THE COMPANY WITHIN THE LAST TWO (2) YEARS PRIOR
TO THE END OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, OR (III) BECOME EMPLOYED
BY SUCH AN ENTITY IN ANY CAPACITY WHICH WOULD REQUIRE EMPLOYEE TO CARRY OUT, IN
WHOLE OR IN PART, THE DUTIES EMPLOYEE HAS PERFORMED FOR THE COMPANY WHICH ARE
COMPETITIVE WITH THE SERVICES OR PRODUCTS BEING PROVIDED OR WHICH ARE BEING
PRODUCED OR DEVELOPED BY THE COMPANY, OR WERE UNDER ACTIVE INVESTIGATION BY THE
COMPANY WITHIN THE LAST TWO (2) YEARS PRIOR TO THE END OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE MAY PURCHASE OR
OTHERWISE ACQUIRE UP TO (BUT NOT MORE THAN) 1% OF ANY CLASS OF SECURITIES OF ANY
ENTERPRISE (BUT WITHOUT OTHERWISE PARTICIPATING IN THE ACTIVITIES OF SUCH
ENTERPRISE) IF SUCH SECURITIES ARE LISTED ON ANY NATIONAL OR REGIONAL SECURITIES
EXCHANGE OR HAVE BEEN REGISTERED UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE
ACT OF 1934.  THIS COVENANT SHALL APPLY TO ANY SERVICES, PRODUCTS OR BUSINESSES
UNDER INVESTIGATION BY THE COMPANY WITHIN THE LAST TWO (2) YEARS PRIOR TO THE
END OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY ONLY TO THE EXTENT THAT THE
EMPLOYEE ACQUIRED OR WAS PRIVY TO CONFIDENTIAL INFORMATION REGARDING SUCH
SERVICES, PRODUCTS OR BUSINESSES.  EMPLOYEE ACKNOWLEDGES THAT THIS RESTRICTION
WILL PREVENT THE EMPLOYEE FROM ACTING IN ANY OF THE FOREGOING CAPACITIES FOR ANY
COMPETING ENTITY OPERATING OR CONDUCTING BUSINESS WITHIN THE RESTRICTED
TERRITORY AND THAT THIS SCOPE IS REASONABLE IN LIGHT OF THE BUSINESS OF THE
COMPANY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING PARAGRAPH OR
IN THIS AGREEMENT, EMPLOYEE SHALL NOT IN ANY WAY BE RESTRICTED FROM BEING
EMPLOYED AS AN ATTORNEY IN THE OIL AND GAS

 

10

--------------------------------------------------------------------------------



 


INDUSTRY IMMEDIATELY FOLLOWING THE DATE OF EMPLOYEE’S TERMINATION OF EMPLOYMENT
WITH THE COMPANY.


 

Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs
(i) through (iii) above within the last two (2) years prior to the end of
Employee’s employment with the Company.

 

Employee agrees that for a period of twelve (12) months following the
termination of Employee’s employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee’s separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.

 

While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his or her own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.

 

11

--------------------------------------------------------------------------------


 


 


(C)                                 COMPANY REMEDIES.  THE EMPLOYEE ACKNOWLEDGES
AND AGREES THAT ANY BREACH OF THIS SECTION 8 BY HIM/HER WILL RESULT IN IMMEDIATE
IRREPARABLE HARM TO THE COMPANY, AND THAT THE COMPANY CANNOT BE REASONABLY OR
ADEQUATELY COMPENSATED BY DAMAGES IN AN ACTION AT LAW.  IN THE EVENT OF AN
ACTUAL OR THREATENED BREACH BY THE EMPLOYEE OF THE PROVISIONS OF THIS SECTION 8,
THE COMPANY SHALL BE ENTITLED, TO THE EXTENT PERMISSIBLE BY LAW, IMMEDIATELY TO
CEASE TO PAY OR PROVIDE THE EMPLOYEE OR HIS/HER DEPENDENTS ANY COMPENSATION OR
BENEFIT BEING, OR TO BE, PAID OR PROVIDED TO HIM PURSUANT TO SECTION 3 OF THIS
AGREEMENT, AND ALSO TO OBTAIN IMMEDIATE INJUNCTIVE RELIEF RESTRAINING THE
EMPLOYEE FROM CONDUCT IN BREACH OR THREATENED BREACH OF THE COVENANTS CONTAINED
IN THIS SECTION 8.  NOTHING HEREIN SHALL BE CONSTRUED AS PROHIBITING THE COMPANY
FROM PURSUING ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED
BREACH, INCLUDING THE RECOVERY OF DAMAGES FROM THE EMPLOYEE.


 


9.                                      REIMBURSEMENT OF FEES.  THE COMPANY
AGREES TO PAY, TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES
WHICH THE EMPLOYEE MAY REASONABLY INCUR FOR THE PERIOD BEGINNING UPON THE
EFFECTIVE DATE AND ENDING UPON THE EMPLOYEE’S DEATH AS A RESULT OF ANY CONTEST
BY THE COMPANY, INTERNAL REVENUE SERVICE OR OTHERS REGARDING THE VALIDITY OR
ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY
GUARANTEE OF PERFORMANCE THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY THE
EMPLOYEE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT TO SECTION 3 OF THIS
AGREEMENT) OR IN CONNECTION WITH ANY DISPUTE ARISING FROM THIS AGREEMENT,
REGARDLESS OF WHETHER EMPLOYEE PREVAILS IN ANY SUCH CONTEST OR DISPUTE.  THE
COMPANY SHALL PAY OR REIMBURSE SUCH FEES AND EXPENSES ON A MONTHLY BASIS,
PAYABLE ON THE FIRST OF EACH MONTH, AND ALL REIMBURSEMENT PAYMENTS WITH RESPECT
TO EXPENSES INCURRED WITHIN A PARTICULAR YEAR SHALL BE MADE NO LATER THAN THE
END OF THE EMPLOYEE’S TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE
EXPENSE WAS INCURRED.  ANY AMOUNTS NOT PAID WITHIN SUCH MONTHLY REIMBURSEMENT
PERIOD SHALL BEAR INTEREST AT THE RATE PER ANNUM ESTABLISHED BY PNC BANK,
NATIONAL ASSOCIATION (OR ITS SUCCESSOR) FROM TIME TO TIME AS ITS “PRIME” OR
EQUIVALENT RATE.  THE AMOUNT OF REIMBURSABLE EXPENSES INCURRED IN ONE TAXABLE
YEAR OF THE EMPLOYEE SHALL NOT AFFECT THE AMOUNT OF REIMBURSABLE EXPENSES IN A
DIFFERENT TAXABLE YEAR AND SUCH REIMBURSEMENT SHALL NOT BE SUBJECT TO
LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT SUCH AMOUNTS ARE CONDITIONED UPON A SEPARATION FROM SERVICE AND NOT
COMPENSATION THE EMPLOYEE COULD RECEIVE WITHOUT SEPARATING FROM SERVICE, THEN NO
SUCH PAYMENTS MAY BE MADE TO EMPLOYEE UNTIL THE FIRST DAY FOLLOWING THE
SIX-MONTH ANNIVERSARY OF THE EMPLOYEE’S TERMINATION.


 


10.                                TAX GROSS-UP


 


(A)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, IF IT SHALL BE DETERMINED THAT ANY PAYMENTS, BENEFITS AND
DISTRIBUTIONS DUE UNDER THIS AGREEMENT AND THOSE WHICH ARE OTHERWISE PAYABLE OR
DISTRIBUTABLE TO OR FOR THE BENEFIT OF THE EMPLOYEE RELATING TO THE TERMINATION
OF THE EMPLOYEE’S EMPLOYMENT IN CONNECTION WITH A CHANGE OF CONTROL OF THE
COMPANY, INCLUDING A CHANGE OF CONTROL (WHETHER PAID OR PAYABLE OR DISTRIBUTED
OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, INCLUDING
WITHOUT LIMITATION (I) PAYMENTS, BENEFITS AND DISTRIBUTIONS PURSUANT TO
SECTION 3 OF THIS AGREEMENT,

 

12

--------------------------------------------------------------------------------



 


AND (II) DEEMED AMOUNTS UNDER THE CODE, RESULTING FROM THE ACCELERATION OF THE
VESTING OF ANY STOCK OPTIONS OR OTHER EQUITY-BASED INCENTIVE AWARD) (ALL SUCH
PAYMENTS, BENEFITS AND DISTRIBUTIONS BEING REFERRED TO HEREIN AS “GROSS
PAYMENTS”), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EMPLOYEE WITH RESPECT TO
THE EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES,
ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE COMPANY
SHALL PAY TO THE EMPLOYEE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN
AMOUNT SUCH THAT AFTER THE PAYMENT BY THE EMPLOYEE OF ALL TAXES (INCLUDING ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT
LIMITATION, ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH
RESPECT THERETO) AND EXCISE TAX IMPOSED ON THE GROSS-UP PAYMENT, THE EMPLOYEE
RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED ON THE
GROSS PAYMENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10(A),
IF IT SHALL BE DETERMINED THAT THE EMPLOYEE IS ENTITLED TO A GROSS-UP PAYMENT,
BUT THAT THE GROSS PAYMENTS WOULD NOT BE SUBJECT TO THE EXCISE TAX IF THE GROSS
PAYMENTS WERE REDUCED BY AN AMOUNT THAT IS EQUAL TO OR LESS THAN 10% OF THE
PORTION OF THE GROSS PAYMENTS THAT WOULD BE TREATED AS “PARACHUTE PAYMENTS”
UNDER SECTION 280G OF THE CODE, THEN THE AMOUNTS PAYABLE TO THE EMPLOYEE UNDER
THIS AGREEMENT SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE MAXIMUM AMOUNT THAT
COULD BE PAID TO THE EMPLOYEE WITHOUT GIVING RISE TO THE EXCISE TAX (THE “SAFE
HARBOR CAP”), AND NO GROSS-UP PAYMENT SHALL BE MADE TO THE EMPLOYEE.  THE
REDUCTION OF THE AMOUNTS PAYABLE HEREUNDER, IF APPLICABLE, SHALL BE MADE BY
REDUCING FIRST THE PAYMENTS UNDER SECTIONS 3(A)(I) AND (II), UNLESS AN
ALTERNATIVE METHOD OF REDUCTION IS ELECTED BY THE EMPLOYEE IN A MANNER
CONSISTENT WITH SECTION 409A OF THE CODE.  FOR PURPOSES OF REDUCING THE GROSS
PAYMENTS TO THE SAFE HARBOR CAP, ONLY AMOUNTS PAYABLE UNDER THIS AGREEMENT (AND
NO OTHER GROSS PAYMENTS) SHALL BE REDUCED.  IF THE REDUCTION OF THE AMOUNTS
PAYABLE HEREUNDER WOULD NOT RESULT IN A REDUCTION OF THE GROSS PAYMENTS TO THE
SAFE HARBOR CAP, NO AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL BE REDUCED
PURSUANT TO THIS PROVISION.


 


(B)                                SUBJECT TO THE PROVISIONS OF THIS SECTION 10,
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 10, INCLUDING, WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT,
SHALL BE MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM DESIGNATED BY THE
COMPANY (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS BOTH TO THE COMPANY AND THE EMPLOYEE WITHIN FIFTEEN (15) BUSINESS
DAYS AFTER THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS REQUESTED BY THE
COMPANY.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL, THE
COMPANY SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE
DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED
TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF THE ACCOUNTING
FIRM SHALL BE BORNE SOLELY BY THE COMPANY.  ANY GROSS-UP PAYMENT, AS DETERMINED
PURSUANT TO THIS SECTION 10, SHALL BE PAID BY THE COMPANY TO THE EMPLOYEE AS
PROVIDED IN SECTION 10(E).  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE
BINDING UPON THE COMPANY AND

 

13

--------------------------------------------------------------------------------



 


THE EMPLOYEE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999
OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM
HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE
BY THE COMPANY SHOULD HAVE BEEN MADE (“UNDERPAYMENT”), CONSISTENT WITH THE
CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT THAT THE COMPANY
EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 10(C) AND THE EMPLOYEE THEREAFTER IS
REQUIRED TO MAKE A PAYMENT OF ANY INCOME TAXES OR EXCISE TAX, THE ACCOUNTING
FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY
SUCH UNDERPAYMENT SHALL BE PAID BY THE COMPANY TO OR FOR THE BENEFIT OF THE
EMPLOYEE ON THE THIRTIETH (30TH) DAY FOLLOWING THE FINAL DETERMINATION OF THE
AMOUNT; PROVIDED, FURTHER, THAT ALL SUCH AMOUNTS SHALL BE PAID BY THE END OF THE
EMPLOYEE’S TAXABLE YEAR NEXT FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH THE
EMPLOYEE REMITS THE RELATED TAXES OR, IN THE CASE OF A TAX AUDIT OR LITIGATION
ADDRESSING THE EXISTENCE OR AMOUNT OF A TAX LIABILITY, BY THE END OF THE
EMPLOYEE’S TAXABLE YEAR FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH THE TAXES
THAT ARE THE SUBJECT OF AUDIT OR LITIGATION ARE REMITTED TO THE TAXING AUTHORITY
(OR WHERE AS A RESULT OF SUCH AUDIT OR LITIGATION NO TAXES ARE REMITTED, THE END
OF THE EMPLOYEE’S TAXABLE YEAR FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH
THE AUDIT IS COMPLETED OR THERE IS A FINAL AND NONAPPEALABLE SETTLEMENT OR OTHER
RESOLUTION OF THE LITIGATION).


 


(C)                                 THE EMPLOYEE SHALL NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD
REQUIRE THE PAYMENT BY THE COMPANY OF THE GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN TEN (10) BUSINESS DAYS
AFTER THE EMPLOYEE IS INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE
COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM IS
REQUESTED TO BE PAID.  THE EMPLOYEE SHALL NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH IT GIVES SUCH NOTICE
TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF THE COMPANY NOTIFIES THE EMPLOYEE IN
WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH
CLAIM, THE EMPLOYEE SHALL:


 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim; and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

14

--------------------------------------------------------------------------------


 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest for the period commencing upon the Effective Date and ending
upon the Employee’s death and shall indemnify and hold the Employee harmless, on
an after-tax basis, for any income taxes or Excise Tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Such costs and expenses incurred within a
particular year shall be paid no later than the end of the Employee’s taxable
year following the taxable year in which the costs and expenses were incurred. 
The amount of costs and expenses incurred in one taxable year of the Employee
shall not affect the amount of paid costs and expenses in a different taxable
year and such payment shall not be subject to liquidation or exchange for
another benefit.  Without limitation on the foregoing provisions of this
Section 10, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Employee to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Employee, on an interest-free basis, and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any income taxes or Excise
Tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Employee with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Employee shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 


(D)                                IF, AFTER THE RECEIPT BY THE EMPLOYEE OF AN
AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 10, THE EMPLOYEE BECOMES
ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EMPLOYEE SHALL
(SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 10) PAY TO
THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR
CREDITED THEREON AFTER TAXES APPLICABLE THERETO), ON THE THIRTIETH (30TH) DAY
FOLLOWING THE RECEIPT OF SUCH REFUND.  IF, AFTER THE RECEIPT BY THE EMPLOYEE OF
AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 10, A DETERMINATION IS
MADE THAT THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH
CLAIM AND THE COMPANY DOES NOT NOTIFY THE EMPLOYEE IN WRITING OF ITS INTENT TO
CONTEST SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN ON THE DATE SUCH
DETERMINATION BECOMES FINAL AND SHALL NOT BE REQUIRED TO BE REPAID AND THE

 

15

--------------------------------------------------------------------------------



 


AMOUNT OF SUCH ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF
GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


(E)                                 THE PAYMENTS PROVIDED FOR IN THIS SECTION 10
SHALL BE MADE UPON THE FIRST DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT; PROVIDED, HOWEVER, THAT IF THE AMOUNTS
OF SUCH PAYMENTS CANNOT BE FINALLY DETERMINED ON OR BEFORE SUCH DAY, THE COMPANY
SHALL PAY TO THE EMPLOYEE ON SUCH DAY AN ESTIMATE, AS DETERMINED IN GOOD FAITH
BY THE EMPLOYEE, OF THE MINIMUM AMOUNT OF SUCH PAYMENTS TO WHICH THE EMPLOYEE IS
CLEARLY ENTITLED.  THE COMPANY SHALL PAY THE REMAINDER OF SUCH PAYMENTS
(TOGETHER WITH INTEREST AT 120% OF THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF
THE CODE) ON THE THIRTIETH (30TH) DAY AFTER THE DATE SPECIFIED FOR PAYMENT OF
THE INITIAL ESTIMATE.  IN THE EVENT THAT THE AMOUNT OF THE ESTIMATED PAYMENTS
EXCEEDS THE AMOUNT SUBSEQUENTLY DETERMINED TO HAVE BEEN DUE, THE EMPLOYEE SHALL
REPAY SUCH EXCESS TO THE COMPANY ON THE FIFTH (5TH) BUSINESS DAY AFTER
CALCULATION OF THE CORRECT AMOUNT AND DEMAND BY THE COMPANY (TOGETHER WITH
INTEREST AT 120% OF THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE).  IN
THE EVENT THE COMPANY SHOULD FAIL TO PAY WHEN DUE THE AMOUNTS DESCRIBED IN THIS
SECTION 10, THE EMPLOYEE SHALL ALSO BE ENTITLED TO RECEIVE FROM THE COMPANY AN
AMOUNT REPRESENTING INTEREST ON ANY UNPAID OR UNTIMELY PAID AMOUNTS FROM THE DUE
DATE, AS DETERMINED UNDER THIS SECTION 10, TO THE DATE OF PAYMENT AT A RATE
EQUAL TO 120% OF THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 10(E), ALL SUCH
AMOUNTS PAYABLE BY THE COMPANY SHALL BE PAID BY THE END OF THE EMPLOYEE’S
TAXABLE YEAR NEXT FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH THE EMPLOYEE
REMITS THE RELATED TAXES OR, IN THE CASE OF A TAX AUDIT OR LITIGATION ADDRESSING
THE EXISTENCE OR AMOUNT OF A TAX LIABILITY, BY THE END OF THE EMPLOYEE’S TAXABLE
YEAR FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH THE TAXES THAT ARE THE
SUBJECT OF AUDIT OR LITIGATION ARE REMITTED TO THE TAXING AUTHORITY (OR WHERE AS
A RESULT OF SUCH AUDIT OR LITIGATION NO TAXES ARE REMITTED, THE END OF THE
EMPLOYEE’S TAXABLE YEAR FOLLOWING THE EMPLOYEE’S TAXABLE YEAR IN WHICH THE AUDIT
IS COMPLETED OR THERE IS A FINAL AND NONAPPEALABLE SETTLEMENT OR OTHER
RESOLUTION OF THE LITIGATION).


 


11.                                RESOLUTION OF DIFFERENCES OVER BREACHES OF
AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED HEREIN, IN THE EVENT OF ANY
CONTROVERSY, DISPUTE OR CLAIM ARISING OUT OF, OR RELATING TO THIS AGREEMENT, OR
THE BREACH THEREOF, OR ARISING OUT OF ANY OTHER MATTER RELATING TO THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF SUCH EMPLOYMENT,
THE PARTIES MAY SEEK RECOURSE ONLY FOR TEMPORARY OR PRELIMINARY INJUNCTIVE
RELIEF TO THE COURTS HAVING JURISDICTION THEREOF AND IF ANY RELIEF OTHER THAN
INJUNCTIVE RELIEF IS SOUGHT, THE COMPANY AND THE EMPLOYEE AGREE THAT SUCH
UNDERLYING CONTROVERSY, DISPUTE OR CLAIM SHALL BE SETTLED BY ARBITRATION
CONDUCTED IN PITTSBURGH, PENNSYLVANIA IN ACCORDANCE WITH THIS SECTION 11 OF THIS
AGREEMENT AND THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”).  THE MATTER SHALL BE HEARD AND DECIDED, AND AWARDS RENDERED
BY A PANEL OF THREE (3) ARBITRATORS (THE “ARBITRATION PANEL”).  THE COMPANY AND
THE EMPLOYEE SHALL EACH SELECT ONE ARBITRATOR FROM THE AAA NATIONAL PANEL OF
COMMERCIAL ARBITRATORS (THE “COMMERCIAL PANEL”) AND AAA SHALL SELECT A THIRD
ARBITRATOR FROM THE COMMERCIAL PANEL.  THE AWARD RENDERED BY THE ARBITRATION
PANEL SHALL BE FINAL

 

16

--------------------------------------------------------------------------------



 


AND BINDING AS BETWEEN THE PARTIES HERETO AND THEIR HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS, AND JUDGMENT ON THE AWARD MAY BE ENTERED
BY ANY COURT HAVING JURISDICTION THEREOF.


 


12.                                TREATMENT OF CERTAIN INCENTIVE AWARDS.  ALL
“AWARDS” HELD BY THE EMPLOYEE UNDER THE COMPANY’S 1999 LONG-TERM INCENTIVE PLAN
(THE “1999 PLAN”) SHALL, UPON A CHANGE OF CONTROL, BE TREATED IN ACCORDANCE WITH
THE TERMS OF THE 1999 PLAN AND UNDERLYING AWARD AGREEMENTS WHEN AND AS AWARDED,
WITHOUT REGARD TO THE SUBSEQUENT AMENDMENT OF THE 1999 PLAN.  FOR PURPOSES OF
THIS SECTION 12, THE TERMS “AWARD” AND “CHANGE OF CONTROL” SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN THE 1999 PLAN.


 


13.                                RELEASE.  THE EMPLOYEE HEREBY ACKNOWLEDGES
AND AGREES THAT PRIOR TO THE EMPLOYEE’S OR HIS/HER DEPENDENTS’ RIGHT TO RECEIVE
FROM THE COMPANY ANY COMPENSATION OR BENEFIT TO BE PAID OR PROVIDED TO HIM/HER
OR HIS/HER DEPENDENTS PURSUANT TO SECTION 3 OF THIS AGREEMENT, THE EMPLOYEE MAY
BE REQUIRED BY THE COMPANY, IN ITS SOLE DISCRETION, TO EXECUTE A RELEASE IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, WHICH RELEASES ANY AND ALL CLAIMS
(OTHER THAN AMOUNTS TO BE PAID TO EMPLOYEE AS EXPRESSLY PROVIDED FOR UNDER THIS
AGREEMENT) THE EMPLOYEE HAS OR MAY HAVE AGAINST THE COMPANY OR ITS SUBSIDIARIES,
AGENTS, OFFICERS, DIRECTORS, SUCCESSORS OR ASSIGNS ARISING UNDER ANY PUBLIC
POLICY, TORT OR COMMON LAW OR ANY PROVISION OF STATE, FEDERAL OR LOCAL LAW,
INCLUDING, BUT NOT LIMITED TO, THE PENNSYLVANIA HUMAN RELATIONS ACT, THE
AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS PROTECTION ACT, FAMILY AND MEDICAL LEAVE ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, OR THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, ALL AS AMENDED.


 


14.                                WAIVER.  THE WAIVER BY A PARTY HERETO OF ANY
BREACH BY THE OTHER PARTY HERETO OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY A PARTY HERETO.


 


15.                                ASSIGNMENT.  THIS AGREEMENT, INCLUDING THE
NON-COMPETITION AND NON-SOLICITATION COVENANT IN SECTION 8(B) HEREOF, SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE
COMPANY.  THE COMPANY SHALL BE OBLIGATED TO REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR ASSETS, BY A WRITTEN AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE EMPLOYEE, TO EXPRESSLY ASSUME AND AGREE
TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE
COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCCESSION HAD TAKEN PLACE.  THIS
AGREEMENT SHALL INURE TO THE EXTENT PROVIDED HEREUNDER TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE EMPLOYEE OR HIS/HER LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  THE
EMPLOYEE MAY NOT DELEGATE ANY OF HIS/HER DUTIES, RESPONSIBILITIES, OBLIGATIONS
OR POSITIONS HEREUNDER TO ANY PERSON AND ANY SUCH PURPORTED DELEGATION BY HIM
SHALL BE VOID AND OF NO FORCE AND EFFECT WITH RESPECT TO MATTERS RELATING TO
HIS/HER EMPLOYMENT AND TERMINATION OF EMPLOYMENT.  WITHOUT LIMITING THE
FOREGOING, THE EMPLOYEE’S RIGHTS TO RECEIVE PAYMENTS AND BENEFITS HEREUNDER
SHALL NOT BE ASSIGNABLE OR TRANSFERABLE, OTHER THAN A TRANSFER BY EMPLOYEE’S
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.

 

17

--------------------------------------------------------------------------------



 


16.                                NOTICES.  ANY NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING, AND IF
PERSONALLY DELIVERED OR WHEN SENT BY FIRST CLASS CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED — IN THE CASE OF THE EMPLOYEE, TO
HIS/HER RESIDENCE ADDRESS AS SET FORTH BELOW, AND IN THE CASE OF THE COMPANY, TO
THE ADDRESS OF ITS PRINCIPAL PLACE OF BUSINESS AS SET FORTH BELOW, IN CARE OF
THE CHAIRMAN OF THE BOARD — OR TO SUCH OTHER PERSON OR AT SUCH OTHER ADDRESS
WITH RESPECT TO EACH PARTY AS SUCH PARTY SHALL NOTIFY THE OTHER IN WRITING.


 


17.                                PRONOUNS.  PRONOUNS STATED IN EITHER THE
MASCULINE, FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, FEMININE AND
NEUTER.


 


18.                                ENTIRE AGREEMENT.  EXCEPT AS SET FORTH IN ANY
CONFIDENTIALITY, NON-SOLICITATION OR NON-COMPETITION AGREEMENT TO WHICH YOU ARE
A PARTY, THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES CONCERNING
THE MATTERS SET FORTH HEREIN AND ALL PROMISES, REPRESENTATIONS, UNDERSTANDINGS,
ARRANGEMENTS AND PRIOR AGREEMENTS REGARDING THE SUBJECT MATTER HEREOF (INCLUDING
THE EXISTING AGREEMENT, WHICH THE PARTIES AGREE SHALL TERMINATE AS OF THE
EFFECTIVE DATE HEREOF) ARE MERGED HEREIN AND SUPERSEDED HEREBY.  THE PROVISIONS
OF THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED, REPEALED, WAIVED, EXTENDED OR
DISCHARGED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT OF ANY AMENDMENT, MODIFICATION, REPEAL, WAIVER, EXTENSION OR
DISCHARGE IS SOUGHT; PROVIDED, HOWEVER, THAT THE COMPANY MAY AMEND THIS
AGREEMENT FROM TIME TO TIME WITHOUT EMPLOYEE’S CONSENT TO THE EXTENT DEEMED
NECESSARY OR APPROPRIATE, IN ITS SOLE DISCRETION, TO EFFECT COMPLIANCE WITH
SECTION 409A OF THE CODE, INCLUDING REGULATIONS AND INTERPRETATIONS THEREUNDER,
WHICH AMENDMENTS MAY RESULT IN A REDUCTION OF BENEFITS PROVIDED HEREUNDER AND/OR
OTHER UNFAVORABLE CHANGES TO EMPLOYEE.  NO PERSON ACTING OTHER THAN PURSUANT TO
A RESOLUTION OF THE BOARD OF DIRECTORS (OR ITS DESIGNEE) SHALL HAVE AUTHORITY ON
BEHALF OF THE COMPANY TO AGREE TO AMEND, MODIFY, REPEAL, WAIVE, EXTEND OR
DISCHARGE ANY PROVISION OF THIS AGREEMENT OR ANYTHING IN REFERENCE THERETO OR TO
EXERCISE ANY OF THE COMPANY’S RIGHTS TO TERMINATE OR TO FAIL TO EXTEND THIS
AGREEMENT.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.

 

ATTEST:

 

EQUITABLE RESOURCES, INC.

 

 

 

/s/ Kimberly L. Sachse

 

/s/ Charlene Petrelli

 

 

By:

Charlene Petrelli

 

 

Title:

Vice President and Chief HR Officer

 

 

 

 

 

Address:

 

 

 

 

 

225 North Shore Drive, 6th Floor

 

 

Pittsburgh, PA 15212

WITNESS:

 

 

 

 

 

/s/ David J. Smith

 

/s/ Lewis B. Gardner

 

 

Name: Lewis B. Gardner

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------